Citation Nr: 1223617	
Decision Date: 07/09/12    Archive Date: 07/18/12

DOCKET NO.  08-15 377	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas

THE ISSUES

1.  Whether new and material evidence has been presented to reopen the claim of service connection for a low back disability, and if so, whether service connection is warranted.  

2.  Entitlement to a total disability rating for compensation based on individual unemployability.  

REPRESENTATION

Veteran represented by:  Wade R. Bosley, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Veteran and C.S.

ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel



INTRODUCTION

The Appellant served in the Texas Army National Guard from October 1981 to May 1986 with periods of active duty for training from May 1982 to August 1982, in June and July 1984, and in August 1985. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in April 2007 of a Department of Veterans Affairs (VA) Regional Office (RO). 

In April 2009, the Appellant appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record. 

In a September 2009 decision, the Board determined that new and material evidence had been presented to reopen a claim of service connection for a low back disability, and denied the claim on the merits.  The Board also denied the claim of a total disability rating for compensation based on individual unemployability.  

The Veteran appealed the Board's decision with regard to the denial of service connection for a low back disability and of a total disability based on individual unemployability to the United States Court of Appeals for Veterans Claims (Court).  In a Memorandum Decision dated in June 2011, the Court vacated the entire Board's decision and remanded the case to the Board for readjudication consistent with the decision.   

In February 2012, the Board requested an independent medical expert opinion concerning the low back claim pursuant to 38 C.F.R. § 20.901(d).  The opinion has been received and the Appellant has been provided a copy of the opinion; in response his representative has submitted additional argument in May 2012. 





The claim for a total disability rating for compensation based on individual unemployability is REMANDED to the RO.


FINDINGS OF FACT

1.  In a rating decisions in March 2004 and December 2004, the RO denied service connection for a low back disability; after the Appellant was notified of the adverse determinations and of his procedural and appellate rights in March 2004 and January 2005, he initiated an appeal but did not perfect the appeal so the rating decisions became final by operation law based on the evidence of record at the time.

2.  The additional evidence since the RO's March 2004 and December 2004 rating decisions, denying service connection for a low back disability, relates to an unestablished fact necessary to substantiate the claim. 

3.  There is competent evidence to show that the Appellant's current low back disability, residuals of a herniated disc at L4-L5 with ankylosis of the lumbar spine, had onset during a period of active duty for training. 


CONCLUSIONS OF LAW

1.  New and material evidence has been presented to reopen the claim of service connection for a low back disability.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 C.F.R. § 3.104, 3.156 (2011).
 
2.  A low back disability, residuals of a herniated disc at L4-L5 with ankylosis of the lumbar spine, was incurred in active duty for training.  38 U.S.C.A. §§ 101, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.6, 3.303 (2011). 



The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

As the application to reopen the claim of service connection for a low back disability, as well as the claim of service connection on the merits, is favorable to the Appellant, no further action is required to comply with the VCAA.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence Claim

Procedural History and Evidence Previously Considered

In rating decisions in March 2004 and December 2004, the RO denied service connection for a low back disability on the basis that the current low back disability was unrelated to active service, that is, a period of active duty for training.  In letters, dated in March 2004 and January 2005, the RO notified the Appellant of the adverse determinations and of his procedural and appellate rights.  The notice included the Appellant's right to appeal the adverse determination by notifying the RO of his intention within one year from the date of the letter.  In March 2005, the Appellant initiated an appeal to the Board and was issued a statement of the case in August 2005, but the Appellant did not perfect the appeal to the Board with the filing of a substantive appeal, and the rating decisions by the RO in March 2004 and December 2004 became final by operation of law, except the claim may be reopened if new and material evidence is presented.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 3.156.




The evidence of record at the time of the rating decision in March 2004 included service treatment records that showed no complaint, finding, history, treatment, or diagnosis of a low back abnormality.  However, while on active duty for training with the Texas Army National Guard in July 1984, the Appellant stepped in a hole, while training, and hurt his right lower leg.  The finding by a physician was "myotosis" of the right thigh.  Other evidence, including private medical records, dated in June 1988, show that the Appellant was evaluated for right leg pain and backache.  The diagnosis was acute back sprain and spasm of the right paraspinal muscles, and possible herniated nucleus pulposus.  In July 1988, a straight leg raising test was positive on the left side, and a CT scan showed a herniated disc at L4-L5.  The Appellant underwent right partial hemilaminectomy of L4, a right foraminotomy at L4-L5, and removal of the disc at L4-L5.  In January 1994, due to an unstable back, the Appellant had a spinal fusion from L4 to S1. 

In a statement in July 2003, the Appellant stated that in July 1984 he fell and injured his leg and back and that he had continuous back pain.  On a VA examination in March 2004, the Appellant stated that after the injury in July 1984 he had always had low back pain and right leg pain and he had difficulty with his National Guard training.  The diagnosis was ankylosis of the lumbar spine, following surgery in 1994.  The Appellant stated that he continued to have symptoms after 1986 and through 1988.  The VA examiner concluded that there was no association between the original injury in 1984 and the subsequent development of back symptoms.  In a statement in August 2004, the Appellant stated that in 1984 he fell and injured his back, right leg and thigh and that a sergeant had witnessed the fall. 
 
Current Claim to Reopen

As the unappealed rating decisions in March 2004 and December 2004 by the RO became final based on the evidence then of record, new and material evidence is required to reopen the claim.  38 U.S.C.A. § 5108.



As the Appellant's application to reopen the claim was received in November 2006, the current regulatory definition of new and material evidence applies.

"New evidence" means existing evidence not previously submitted to agency decision makers; "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  "New and material evidence" can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The additional pertinent evidence presented since the rating decision in March 2004 includes a report of a VA examination, private medical reports, hearing testimony, and statements of the Appellant.

Analysis

The additional evidence included VA and private medical reports, which document symptoms or diagnoses of a low back disability.  Of particular note are private physician reports of October 2006 and of April 2012, which relate the Appellant's current low back disability to an injury in active duty service.  Such evidence was absent at the time of the prior denials of the claim.  This evidence is new and material because it relates to the unestablished fact necessary to substantiate that a low back disability is present and that the condition may be related to a period of active duty for training.  As this evidence is new and material, the claim of service connection for a low back disability is reopened.




The Board will proceed to decide the merits of the claim of service connection for a low back disability.  It is not prejudicial to do so as the decision is favorable to the Appellant.  

II.  Service Connection on the Merits

Principles of Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131. 

The term "active service" includes any period of active duty for training during which the individual concerned was disabled from a disease or injury incurred or aggravated in line of duty.  38 U.S.C.A. §§ 101(24); 38 C.F.R. § 3.6(a). 

Active duty for training includes full-time duty performed by members of the National Guard of any State under 32 U.S.C. §§ 316, 502, 503, 504, or 505.  38 U.S.C.A. § 101(22)(C); 38 C.F.R. § 3.6(a), (c)(3). 

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with active service, or if preexisting such service, was aggravated by active service.  This may be accomplished by affirmatively showing inception or aggravation during active service.  38 C.F.R. § 3.303(a). 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b). 



Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in active service.  38 C.F.R. § 3.303(d). 

Facts and Analysis

The Appellant asserts that he injured his low back in July 1984 during a period of active duty for training and that he has experienced ongoing back pain since the injury, resulting in his current low back disability, including the residuals of two back surgeries and ankylosis of the lumbar spine.  

The Appellant served in the Texas Army National Guard from October 1981 to May 1986 with periods of active duty for training from May 1982 to August 1982 and in June and July 1984, authorized under 32 U.S.C. § 503, which qualifies as active service for the purpose of VA disability compensation under 38 U.S.C.A. § 101(22)(C) and 38 C.F.R. § 3.6(a) and (c)(3).  He also had a period of active duty for training in August 1985. 

The service treatment records for the period of active duty for training from May 1982 to August 1982 contain no complaint, finding, history, treatment, or diagnosis of a low back abnormality.  Records of the Texas Army National Guard for the period of active duty for training in June and in July 1984 consists of a report of Duty Status or Line of Duty determination, dated July 3, 1984.  The reports show that the Appellant was on active duty for training with the Texas Army National Guard when on July 1, 1984 he stepped in a hole while training and hurt his right lower leg.  A physician's finding was "myotosis" of the right thigh.  On July 2 and 3, 1984, the Appellant reported to sick call and complained of pain in the right lower leg and up to the thigh.  Each time, he was given medication and returned to duty.  The Company Commander, who made the line of duty determination, remarked that there was no witness to the accident and found that the injury was incurred in the line of duty. 



The service treatment records for the period of active duty for training in August 1985 show that on August 4, 1985, the Appellant complained of right leg pain.  He stated that he had injured his right leg during active duty for training in 1984 and that he had had pain and occasional swelling for one year.  The pertinent finding was tenderness in the area of the right tibia.  On an orthopedic consultation, two days later, the Appellant complained of pain in the right calf with radiation into the thigh and buttock.  He stated that he had missed work on his civilian job with a public utility.  X-rays of the tibia were negative.  The sensory and motor examinations were normal.  A straight leg raising test to determine an underlying herniated disk was negative, except for pain in the right calf.  The physician found no objective abnormality, and the assessment was right leg pain of unknown etiology.  The Appellant was found fit for duty, but he was placed on a temporary physical profile for two weeks because of right leg pain with running at his own pace and tolerance and no lifting over 20 pounds. 

In April 1986, the Appellant filed an application for VA compensation or pension, claiming that he had injured his right lower leg in July 1984 and that he had not been treated for it since service.  The Appellant did not respond to the RO's request for evidence in connection with his original claim, and the claim is deemed abandoned under 38 C.F.R. § 3.158 (no further action will be taken unless a new claim is received).  

Private medical records, dated in June 1988, show that the Appellant was evaluated for right leg pain and a backache.  It was noted that he had been working for a public utility for about five years and that five days before the evaluation he was working, shoveling in a hole, when he experienced a sudden acute pain in his back, for which he was taken to an emergency room and given bed rest.  On the day of the evaluation, the Appellant complained of pain in his back and leg with onset within the last week.  





On neurological examination, the Appellant was in acute distress.  There were paraspinal muscle spasms.  He complained of pain around the sacroiliac joint, going to the hip and just below the knee.  A straight leg raising test produced right-sided back pain.  The diagnosis was acute back sprain, spasm of the right paraspinal muscles, and possible herniated nucleus pulposus. 

When the Appellant was seen in July 1988 a straight leg raising test was positive on the left side.  A CT scan showed a herniated disc at L4-L5.  The Appellant underwent right partial hemilaminectomy of L4, a right foraminotomy at L4-L5, and removal of the disc at L4-L5.  On the tissue report, the diagnosis was disc material showing disruption and degenerative changes.  The records revealed that the Appellant had filed a workers' compensation claim for the industrial injury.  In January 1994, because of an unstable back the Appellant had a spinal fusion from L4 to S1. 

In a statement, dated in January 2003, F.L., stated that he was in the National Guard, that he had worked with the Appellant at the public utility, and that on the job the Appellant was taking pills due to back and leg pains. 

In a July 2003 statement, the Appellant stated that in July 1984 he fell and injured his leg and back and that he had continuous back pain.  In August 2003, he filed a new claim of service connection for a low back disability, stating that he injured his low back in July 1984.  In an accompanying statement, he stated that he told his sergeant about the injury and thereafter failed to attend National Guard drills due to the pain. 

At the time of a VA examination in March 2004, the Appellant stated that after the injury in July 1984 he always had low back pain and right leg pain and he had difficulty with his National Guard training.  The diagnosis was ankylosis of the lumbar spine, following surgery in 1994.  He stated that he continued to have symptoms after 1986 and through 1988.  



The VA examiner found no evidence of back symptomatology in 1984 or in 1985, and it was not until 1988 that there was documentation of spinal symptoms.  The VA examiner stated that there was no documentation of a cause and effect relationship between the 1984 leg injury and the spinal symptoms in 1988, and concluded that there was no association between the original injury in 1984 and the subsequent development of back symptoms. 

In a July 2004 statement, A.M., stated that he was in the National Guard and that he had worked with the Appellant at the public utility.  He asserted that he became aware of the Appellant's injury when he returned from National Guard training and that the Appellant would often complain of back pain. 

In an August 2004 statement, M.Y., a superintendent at the public utility where the Appellant worked, stated that the Appellant was hired in 1984 and that upon arrival the Appellant complained of continuous back and leg pain after an injury while on military training.  He further noted that the Appellant twice had back surgery because of the injury. 

In another August 2004 statement, the Appellant stated that in 1984 he fell and injured his back, right leg and thigh and that a sergeant had witnessed the fall. 

In a January 2005 statement, R.R. indicated that he was in the National Guard and that he had worked with the Appellant at the public utility.  He asserted that he became aware of the Appellant's injury when the Appellant told him about it and that the Appellant was taking medication for his back. 

In a February 2005 statement, J.M.A., a member of the Appellant's National Guard unit, stated that he saw the Appellant fall into a hole during active duty for training and that he removed the Appellant from the hole, after which the Appellant complained of back and leg pain. 




In a February 2005 statement, a private physician, J.K., M.D., who performed the first back surgery, expressed the opinion that it was possible that the Appellant could have injured his back in July 1984. 

In an October 2006 report, a private physician, J.A.C., M.D.., stated that he examined the Appellant and had reviewed the VA claims file.  The private physician expressed the opinion that it was at least as likely as not that the current low back disability, residuals of two surgeries, was etiologically related to the in-service injury.  The private physician explained that: 

1).  The Appellant had a serious fall into a hole in service and when he hit the ground he injured his back, and that this was a classic known mechanism for a disc herniation or other spinal injury. 

2).  The Appellant gave a history of low back pain since July 1984 and of sudden aggravation in June 1988. 

3).  Fellow members of the National Guard and employer asserted that the Appellant complained of low back pain ever since his fall. 

4).  The X-ray and myelogram order in July 1988 noted "persistent low back pain," but that it was not known whether the persistence was for four years or one month. 

5).  The pathology (tissue) report in 1988 revealed disc material showing disruption and degenerative changes, which were unusual for the Appellant's age and more consistent with a ruptured disc in 1984, steadily declining with a final rupture in 1988. 


In April 2007, the RO requested a clarifying opinion from the VA examiner who had conducted the March 2004 VA examination.  The examiner summarized the evidence of record to include the service treatment records, post-service medical evidence, and statement of the private physician, J.A.C., M.D.  The examiner explained that while a muscular injury to the Appellant's right thigh was recorded in service in July 1984 and calf pain was noted in 1985, on an orthopedic examination in August 1985 there were no objective findings, only subjective complaints of pain, and the Appellant was found fit for duty.  Moreover, the service treatment records contained no finding pertaining to the back, and there were no complaints of back problems until the back injury in June 1988.  The examiner concluded that there was no evidence to substantiate the claim of service connection for a back condition, as the back injury in 1988 was the "true nexus" of the Appellant's low back pain.  The examiner did not address any of the specific reasons for the private physician's contrary opinion of October 2006.  

In April 2009, the Appellant testified that he injured his back in service when he fell in a hole.  He asserted that he complained about the back pain in service but that he was ignored.  He denied medical treatment for his back prior to 1988. 

In February 2012, the Board sought an independent medical expert (IME) opinion from an assistant professor specializing in sports medicine at the University of Massachusetts Medical Center, in order to reconcile the conflicting medical opinions of record.  The IME physician was asked whether it was more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), less likely than not (probability less than 50 percent), or an opinion was not possible without resort to speculation, that the Appellant's currently diagnosed low back disability was related to the documented fall into a hole in service in July 1984.  






The IME physician was asked to address the first and fifth itemized reasons of the private physician in October 2006, relative to the manner of the Appellant's in-service fall in July 1984 and the degenerative changes of the spinal disc material found in July 1988, in terms of whether there was sufficient evidence to conclude that the onset of the Appellant's low back disability was an injury from the documented fall in service in July 1984.   

In a report dated in April 2012, the IME physician reviewed the claims file, noting the service records, VA records, private records, and corroborating letters of other military personnel.  The IME physician addressed the itemized reasons given by the private physician in October 2006.  The IME physician concluded that it was at least as likely as not the Appellant's currently diagnosed lower back disability was related to the documented fall into a hole in service in July 1984.  

In consideration of the evidence in the file and the contentions of the Appellant, the Board finds that on the basis of the records of the Texas Army National Guard, a low back disability was not affirmatively shown during service.  Moreover, there is no explanation for the Appellant's silence in reporting symptoms relative to the low back, when he had the opportunity, at the time of the fall into a hole in July 1984, as well as in August 1985 when he complained of right leg pain and was found fit for duty and in April 1986 when he filed a VA claim for compensation on account of his right lower leg injury.  Nor is there an explanation for the Appellant's report in 1988 of a history of a prior, unreported episode of back pain a year or two earlier at work without mention of a back problem dating back to the in-service fall into a hole in July 1984.  A VA examiner in March 2004 and April 2007 concluded that the evidence did not substantiate that the low back disability had its onset in service.  

Nevertheless, the Appellant has presented various statements of fellow service members and his civilian employer, who recalled that the Appellant had essentially complained of low back pain ever since his fall, even if such a complaint was not contemporaneously documented.  



Moreover, after reviewing the VA claims file and examining the Appellant, a private physician concluded that it was at least as likely as not that the Appellant's current low back disability was etiologically related to the in-service injury, giving specific reasons for the opinion.  Then, the Board obtained an opinion from an IME physician whose assessment was consistent with that of the private physician.  

While there is conflicting medical evidence that weighs both for and against the Appellant's claim of service connection for a low back disability, the Board finds that the comprehensive review and discussion by the IME physician is particularly probative and entitled to great weight.  Accordingly, there is competent evidence to support the claim that the Appellant's current low back disability, residuals of a herniated disc at L4-L5 with ankylosis of the lumbar spine, is etiologically related to the incident in service whereby he fell into a hole and sustained injury.  As the claimed condition is due to an injury during a period of active duty for training, there is a basis of entitlement to service connection.


ORDER

As new and material evidence has been presented, the claim of service connection for a low back disability is reopened, and to this extent the appeal is granted. 
 
Service connection for a low back disability is granted.  


REMAND

As to the remaining claim for a total disability rating for compensation based on individual unemployability, a decision is deferred pending the assignment of a disability rating for low back disability for which service connection has now been established.  



Accordingly, the case is REMANDED for the following action:

1.  Ensure VCAA compliance with the duty to notify and the duty to assist on the claim for a total disability rating for compensation based on individual unemployability.

2.  After the development has been completed and after a disability rating has been assigned for the Appellant's low back disability, adjudicate the claim for a total disability rating for compensation based on individual unemployability.  If the benefit sought is denied, furnish the Appellant and his attorney a supplemental statement of the case and return the case to the Board.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


